[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The motion for modification of child support is granted and it is ordered that the defendant pay One Hundred Seventy Four ($174.00) Dollars per week as child support for the youngest child Jason and Fifty ($50.00) Dollars per week for the oldest child Sandra. The emancipation of Sandra on January 28, 1992 shall not be a substantial change in circumstances warranting yet another modification. The court has adopted the Uniform Support Guidelines for the youngest minor child and not for both in that defendant father carries a large amount of debt, but that debt should be able to be paid by the proceeds of the sale of the marital home, which was to have occurred on or before September 1, 1991.
DRANGINIS, J.